DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections-Withdrawn
The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention (Lack of antecedence) is withdrawn due to cancelation of the claim. 
The rejection of claims 1-12 under 35 U.S.C. 103 as being unpatentable over Brown et al. (US20080026068, cited on IDS) is withdrawn due to amendment of the claims and Applicants arguments. 
The rejection of claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,322,168 is withdrawn because the instant Application is a DIV of 10,322,168.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-6, and 10-12 are allowed. The closest prior art is Brown et al. (previously presented). Brown et al. teach spherical insulin particles for pulmonary application. However, Brown et al. does not teach insulin dimers less than or equal to 0.13% or the total amount of solvent and non-solvent related impurities. Importantly, Brown et al. does not establish the amount of insulin dimer is a result driven variable. Brown et al. merely states the amount of insulin dimer in the different formulation which ranges from 0.58 to 0.8%. It should be noted that 0.58 to 0.8% is at least 4 times the amount claimed. Therefore, the claims are novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-6 and 10-12 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654